UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6684


GARY B. WILLIAMS,

                        Plaintiff – Appellant,

          v.

CARL EASON, State Judge, Suffolk             Circuit   Court,   Mr.;
GREGORY K. MATTHEWS, Attorney at law,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00493-HEH)


Submitted:   August 21, 2014                  Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary   Buterra     Williams     appeals    the     district    court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915(e)(2)(B) (2012).            We have reviewed the record and

find   no   reversible    error.       Accordingly,      we     affirm    for    the

reasons stated by the district court.                 Williams v. Eason, No.

3:13-cv-00493-HEH (E.D. Va. Apr. 30, 2014).                    We dispense with

oral   argument    because     the    facts   and     legal    contentions       are

adequately    presented   in    the    materials      before    this     court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2